

116 SRES 214 IS: Recognizing the history and contributions of Muslims of the United States.
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 214IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Booker (for himself, Mr. Casey, Ms. Harris, Mr. Peters, Mrs. Murray, and Ms. Stabenow) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the history and contributions of Muslims of the United States.Whereas the millions of Muslims of the United States, immigrant and native born—(1)compose 2 percent of the total population of the United States; and(2)have built a vibrant community of diverse races, ethnicities, viewpoints, and backgrounds;Whereas many African slaves brought to the Americas, including the American colonies later known as the United States, were Muslim and made innumerable contributions to the founding of the United States;Whereas Muslims of the United States—(1)come from a myriad of diverse cultural backgrounds; and(2)practice their faith according to a variety of different historical schools of thought and traditions within the Sunni and Shi’a interpretations of Islam;Whereas Muslims of the United States have long served in the Armed Forces and have fought in all major United States conflicts, from the Revolutionary War onward, with more than 5,000 Muslims serving in the Armed Forces as of April 2019;Whereas many Muslim members of the Armed Forces have made the ultimate sacrifice for the United States, including—(1)Corporal Kareem Rashad Sultan Khan, who was born in 1987 and made the ultimate sacrifice for the United States in 2007; and(2)Captain Humayun Saqib Muazzam Khan, who was born in 1976 and made the ultimate sacrifice for the United States in 2004;Whereas countless Muslims of the United States contribute to the economy and well-being of the United States as—(1)physicians;(2)business owners;(3)laborers;(4)service workers;(5)teachers engaging the next generation of people of the United States; and(6)police officers, firefighters, and first responders saving lives every day; andWhereas Muslims of the United States have made and continue to make important contributions to the advancement of the United States that are fundamental to the shared values, society, and culture of the United States, including—(1)military veterans, such as—(A)Corporal Bampett Muhamed of Virginia, who served in the Revolutionary War;(B)Yusuf Ben Ali (also known as Joseph Benhaley), who served in the Continental Army under George Washington and fought with General Thomas Sumter in South Carolina;(C)Captain Moses Osman, who served in the Union Army during the Civil War and was the highest ranking Muslim in that war;(D)Corporal Sheikh Nazim Abdul-Kariem, who served in the Army during World War II at the Battle of Normandy and the Battle of the Bulge;(E)Sergeant First Class Mujahid Mohammed, who served in the Army and was held as a prisoner of war during the Korean War;(F)retired Chief Master Sergeant of the Air Force Talib M. Shareef, who now serves as imam at the Nation’s Mosque in Washington, DC; and(G)the countless other Muslims of the United States who served valiantly in World War I, World War II, the Korean War, the Vietnam War, and other conflicts;(2)Yarrow Mamout, the freed African-American Muslim slave who later became one of the first shareholders of the Columbia Bank, the second chartered bank in the United States;(3)Fazlur Rahman Khan, the famed architect and designer who designed the Sears Tower and the John Hancock Center;(4)Mohammad Salman Hamdani, the New York City Police Department cadet and Emergency Medical Technician who heroically died helping others in the aftermath of the attacks on the World Trade Center on September 11, 2001;(5)Dr. Farouk El-Baz, a geologist and remote sensing scientist who, from 1967 to 1972, was instrumental in helping the National Aeronautics and Space Administration identify the landing sites on the Moon for the Apollo program, serving as—(A)Secretary of the Landing Site Selection Committee for the Apollo missions;(B)Principal Investigator of Visual Observations and Photography; and(C)Chairman of the Astronaut Training Group of the Apollo Photo Team;(6)noted academics and researchers, such as—(A)Dr. Sulayman S. Nyang, professor and former chairman of the African Studies Department at Howard University;(B)Dr. Intisar A. Rabb, professor of law at Harvard Law School and a director of the Islamic Legal Studies Program at Harvard Law School;(C)Asifa Quraishi-Landes, comparative law expert at the University of Wisconsin-Madison; and(D)Zareena Grewal, American studies and religious studies scholar at Yale University;(7)health professionals, such as—(A)Dr. Elias A. Zerhouni, Director of the National Institutes of Health;(B)Dr. Heather Laird-Johnson, founder, president, and director of the Center for Muslim Mental Health and Islamic Psychology at the University of Southern California; and(C)Dr. Zehra Siddiqui, who focuses on providing health care for underserved populations, including homeless individuals, immigrants, and individuals without health insurance;(8)Olympic medalists, such as—(A)boxer Muhammad Ali;(B)track and field athlete Dalilah Muhammad; and(C)fencer Ibtihaj Muhammad;(9)professional athletes, such as—(A)basketball players Kareem Abdul-Jabbar, Hakeem Olajuwon, and Shaquille O’Neal;(B)football players Muhammad Wilkerson, Ameer Abdullah, and Husain Abdullah; and(C)2-time world heavyweight champion Hasim Shariff Rahman;(10)religious leaders, such as Hajj Malik El Shabazz, also known as Malcolm X, who was—(A)an African-American Muslim imam;(B)a civil rights activist; and(C)a reformer;(11)Imam Warith Deen Mohammed (born Wallace D. Muhammad), an African-American Muslim leader and theologian who—(A)in 1992, was the first Muslim of the United States to deliver the invocation for the Senate;(B)worked tirelessly to unite diverse Muslim communities; and(C)is commonly referred to as America’s Imam;(12)public servants, such as—(A)Dr. Ahmed Hassan Zewail, who won a Nobel Prize in Chemistry and was a member of the President’s Council of Advisors on Science and Technology;(B)Dr. Robert (Farooq) D. Crane, former Deputy Director of the National Security Council and advisor to President Richard Nixon;(C)Zalmay Khalilzad, who served as—(i)the United States Ambassador to Afghanistan from 2003 to 2005;(ii)the United States Ambassador to Iraq from 2005 to 2007; and(iii)the United States Ambassador to the United Nations from 2007 to 2009;(D)Adam Shakoor, the first Muslim judge in the United States;(E)Osman Siddique, the first Muslim United States Ambassador; and(F)Sada Cumber, the first United States Ambassador to the Organization of the Islamic Conference;(13)elected officials, such as—(A)Representative André Carson of Indiana;(B)Representative Ilhan Omar of Minnesota;(C)Representative Rashida Tlaib of Michigan;(D)Minnesota Attorney General Keith Ellison;(E)Virginia State Representative Sam Rasoul;(F)Pennsylvania State Representative Movita Johnson-Harrell; and(G)local council members, including—(i)Aisha Wahab of Hayward, California;(ii)Susan Dabaja of Dearborn, Michigan;(iii)Shahid Shafi of Southlake, Texas; and(iv)Basheer Jones of Cleveland, Ohio;(14)entrepreneurs and business leaders, such as—(A)Farooq Kathwari, the chairman, chief executive officer, and president of Ethan Allen Interiors Inc.;(B)business tycoon Shahid Khan, owner of the Jacksonville Jaguars football team in the National Football League;(C)Islamic fashion designer Lisa Vogl, founder of Verona Collection;(D)philanthropist Zara Mohamed Abdulmajid, also known as Iman, founder of Iman Cosmetics;(E)Hamdi Ulukaya, the founder, chairman, and chief executive officer of Chobani Greek Yogurt; and(F)Dr. Mark Humayun, who co-invented the Argus series retina implants; and(15)entertainers, such as—(A)actor and comedian Hasan Minaj;(B)Mahershala Ali, the first Muslim actor to win an Oscar;(C)Sam Esmail, the creator of Mr. Robot; and(D)comedian and actor Maysoon Zayid: Now, therefore, be itThat the Senate recognizes the historic and valuable contributions of the Muslim community of the United States to the United States.